I dissent. I agree with Mr. Chief Justice PRATT that respondents had failed to exercise the option. One of the terms of the option involved in this case was that respondent had
"the option and right to purchase at any time before March 11, 1945, at 8:00 o'clock a.m. the premises hereinafter described for the purchase price of Fifteen Thousand Six Hundred 15,600 Dollars to be paid to said party of the first part (appellants) at Provo, Utah, upon the exercise of said option."
This clearly contemplates the payment of the purchase price upon the exercise of the option. As stated by James, Law of Option Contracts, Sec. 839, at page 360:
"The option itself is the test of the sufficiency of the election, but it is sometimes difficult to determine from the language used just what acts constitute the election. It is competent, for instance, to provide that in addition to communication of the bare fact that the optionee elects to purchase, that the whole or a part of the price for the property shall then be paid, or that some other act shall be done as a part of the act of election or as a condition precedent to exercise of the option privilege. Clearly in such cases a mere notice of election is fatally short of the option requirements. * * *"
The fact that the option also contained a provision that
"The party of the first part, before said payments is required to be made, and before this option shall terminate or the term expire, shall deliver to the second party (respondent) a certified abstract of title showing title in themselves in fee, together with a good and sufficient deed conveying the title in fee, * * *,"
does not change the obligation to make the payment within the time agreed upon in order to exercise the option. See *Page 567 Gibbs v. Morgan, 101 Utah 66, 118 P.2d 128, wherein this court, in construing an option agreement very similar to the one in the instant case, held that the option must be exercised within the period provided therein, even though no abstract of title or deed had been delivered by the optionee within that time. Had respondents placed the sum of money which they agreed to pay in a place where it would not have been in their power to withdraw it in the event appellants complied with their part of the conditions of the option, and so advised them, it would have been a sufficient compliance, in my opinion.